UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1222



EDWARD ATEKWANA ANAGHO,

                                                         Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-185-038)


Submitted:   September 17, 2007           Decided:   October 9, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW & PATCHA, Silver Spring, Maryland,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Leslie McKay, Senior Litigation Counsel, Angela N. Liang, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward Atekwana Anagho, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming without opinion the immigration judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.         Because of the

Board’s summary affirmance, the immigration judge’s decision serves

as the final agency determination.       Lin-Jian v. Gonzales, 489 F.3d

182, 187 (4th Cir. 2007); see 8 C.F.R. § 1003.1(e)(4) (2007).

          Anagho challenges the immigration judge’s finding that

his testimony was not credible and that he otherwise failed to meet

his burden of proving eligibility for asylum. We will reverse this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and we uphold credibility

determinations if they are supported by substantial evidence.

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

          We   have   reviewed   the   administrative   record   and   the

immigration judge’s decision and find that substantial evidence

supports the adverse credibility finding and the ruling that Anagho

failed to establish past persecution or a well-founded fear of

future persecution on a protected ground, as necessary to establish

eligibility for asylum.    See 8 C.F.R. § 1208.13(a) (2007) (stating


                                 - 2 -
that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).    Moreover, as Anagho cannot sustain his burden on the

asylum claim, he cannot establish entitlement to withholding of

removal.   See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004)

(“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily

ineligible for withholding of removal under [8 U.S.C.] § 1231(b)(3)

[(2000)].”).

           Anagho also alleges that the Board erred in denying him

protection under the Convention Against Torture.        To qualify for

this protection, a petitioner bears the burden of demonstrating

that “it is more likely than not that he . . . would be tortured if

removed    to   the   proposed   country   of   removal.”   8   C.F.R.

§ 1208.16(c)(2) (2007).     Anagho failed to make such a showing.

           Accordingly, we deny Anagho’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                       PETITION DENIED




                                  - 3 -